Citation Nr: 1729961	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for residuals of a broken left wrist.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1980 to February 1990 with additional service in the U.S. Air Force Reserve through December 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's January 2013 VA Form 9 (Appeal to [the Board]), the Veteran marked a box indicating that he wanted a Board videoconference hearing.  On the form in a handwritten notation (the Veteran submitted typed remarks on the VA Form 9, suggesting this notation was not from him) was "local #1 [Travel Board] #2."  On a document accompanying the VA Form 9 titled Appeal Hearing Options (to be Sent with [Statement of the Case] and Form 9), the Veteran listed a "1" besides an item noting that he requested a local Decision Review Officer (DRO) hearing, a "2" besides an item noting that he requested a Travel Board hearing and a "3" besides an item noting that he requested a Board videoconference hearing.  This form specifically informed the Veteran that "[e]ven if you first have a local hearing, you can still have a [Board] hearing."  

The Veteran was afforded a DRO hearing in February 2014.  In April 2015, the Veteran's representative submitted a VA Form 646 (Statement of Accredited Representative in Appealed Case).  The representative stated that that "[t]he Veteran...submitted a VA Form 9...in which the Veteran requested a [DRO] Hearing at the local VA [RO] and a [Board] Hearing by Live Videoconference (if needed)."  The representative concluded his statement on the form by stating that "[t]he Veteran requests a BVA hearing by live videoconference for the issues on appeal."  A June 2015 VA Form 8 (Certification of Appeal) noted that the Veteran requested a BVA videoconference hearing.

The evidence of record does not indicate that the requested Board videoconference hearing has been held or that the Veteran has withdrawn his outstanding request for a Board hearing.  Remand is therefore required to afford the Veteran his requested Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the next available opportunity.  Notice of the hearing must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

